 


 HR 7460 ENR: Peace Corps Commemorative Work Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 7460 
 
AN ACT 
To extend the authority for the establishment by the Peace Corps Commemorative Foundation of a commemorative work to commemorate the mission of the Peace Corps and the ideals on which the Peace Corps was founded, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Peace Corps Commemorative Work Extension Act. 2.Extension of authority for establishment of commemorative work to commemorate the mission of the Peace Corps and the ideals on which the Peace Corps was foundedNotwithstanding section 8903(e) of title 40, United States Code, the authority to establish the commemorative work under section 1(a) of Public Law 113–78 (40 U.S.C. 8903 note; 128 Stat. 647) shall continue to apply through January 24, 2028. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
